DORE, Judge
(dissenting).
Like the trial Judge, for the reasons he has given, I find no negligence on the part of the truck driver. Admitting for the mere sake of argument that the truck driver was subsequently negligent after his making the left hand turn, completely traversing the main traveled portion of the highway or street, in not perceiving the boy on the bicycle approaching the path of his truck, then I say that such negligence was passive and not a proximate cause of the accident.
I find the sole and proximate cause of the accident to be the negligence of the boy in not keeping a proper lookout ahead. He had at least twenty feet within which to stop his bicycle or turn to the right, thus avoiding the collision. He had the last clear chance. For these reasons I respectfully dissent.